DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on October 31, 2022. Claims 14, 23-25 have been amended, and claims 15-22 and 26-28 are withdrawn. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection of claims 14 and 23-25 under 35 U.S.C. § 112 (a) as directed to new matters. 
New grounds of rejection of claims 14 and 23-25 under 35 U.S.C. § 112(a) as directed to enablement and written description requirements. 
New grounds of rejection of claims 14 and 23-25 under 35 U.S.C. § 112(b) are necessitated by the amendments as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14 and 23-25 recite “a computer” and/or “the computer”, which is not supported in the specification/figures. The specification and figures only describe a correction unit 124 as shown in Figs. 2 and 3, and the correction unit 124 can be configured using, for example, an operation device such as a CPU (Central Processing Unit) and a memory (Fig.3 and [para. 0029]). Both the correction unit 124 and the CPU in the correction unit 124 are not a computer. Therefore claims 14 and 23-25 contain  new matters. 


Claims 14 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 recites:
	An automatic analysis apparatus that measures the concentration of target ions contained in a sample, the automatic analysis apparatus comprising: 
	a first ion selection electrode that detects the concentration of the target ions contained in the sample; and 
	a computer coupled to the first ion selection electrode, the computer is configured to: 
	obtain  a detection result of the first ion selection electrode, 
	obtain a concentration of coexisting ions contained in the sample measured based on a color of a reaction of the sample without using the first ion selection electrode, 
	calculate a ratio of the coexisting ions detected by the first ion selection electrode among those contained in the sample as a selection coefficient for the coexisting ions of the first ion selection electrode, and 
	calculate the concentration of the target ions contained in the sample using the detection result by the first ion selection electrode, the selection coefficient, and the concentration of the coexisting ions measured based on the color of the reaction of the sample without using the first ion selection electrode.

Claim 23 recites:
	The automatic analysis apparatus according to claim 14, further comprising:
	 a display coupled to the computer,
	wherein the computer is configured to:
	store temporal changes of the concentration of the coexisting ions contained in the sample, and 
	display, on the display, the temporal changes of the concentration of the coexisting ions contained in the sample.

Claim 24 recites:
	The automatic analysis apparatus according to claim 14, comprising:
	a display coupled to the computer,
	wherein the computer is configured to:
	store temporal changes of the selection coefficient for the coexisting ions of the first ion selection electrode, and
	display, on the display, temporal changes of the selection coefficient for the coexisting ions of the first ion selection electrode.


Claim 25 recites:
	The automatic analysis apparatus according to claim 14, further comprising: 
	a display coupled to the computer,
	wherein the computer is configured to, in response to determining the concentration of the coexisting ions contained in the sample or the selection coefficient for the coexisting ions of the first ion selection electrode is out of a preliminarily-set allowable range, display, on the display an alarm.

	Addressing now the “Wands” factors (MPEP 2164.01(a)):
(A) The breadth of the claims: The claims are narrow in scope as they concern an automatic analysis system that measures a concentration of target ions in the presence of coexisting interfering ions in a sample. 
(B) The nature of the invention: The invention is directed to an automatic analysis system that measures a concentration of target ions in the presence of a plurality of coexisting interfering ions in a sample using ion selection electrode and color reaction. 
(C) The state of the prior art: The use of an ion selection electrode to selectively measure ion concentration is well known in the art and is commonly used to measure, for example, sodium ions,  potassium ions and chlorine ions in a fluid sample. However, the use of a color reaction by adding a reagent to a sample for measuring ion concentration in the sample is not well-known. 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as measuring concentration of the target ions in the presence of a plurality of coexisting interfering ions using both the electrochemical method (i.e., ion selection electrode) and the photometry method (i.e., color reaction) requires knowledge of chemistry, circuitry, and photometry. 
(E) The level of predictability in the art: adding a reagent into the sample to induce a color reaction, and then measuring the ion concentration by a photometric unit is not well established in the art and thus is unpredictable. 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: The instant specification only discloses that “the measurement unit 24 measures the ion concentration using another method. In the first embodiment, it is assumed that the measurement unit 24 measures the ion concentration using a color reaction” [para. 0025], and “The measurement unit 24 includes a reaction container 241, a photometric unit 242, a sample dispensing mechanism 243, and a reagent dispensing mechanism 244. The sample dispensing mechanism 243 dispenses the sample to the reaction container 241, and the reagent dispensing mechanism 244 dispenses a reagent 16 to the reaction container 241. The measurement unit 24 conducts measurement of the sample in the reaction container 241 on the basis of the color reaction to measure the ion concentration in the sample” [para. 0027]. The instant specification provides no working examples and provides no guidance regarding the types of reagents for different types of coexisting interfering ions and the photometric unit for measuring the ion concentration based on the generated color reaction in the reaction container 241. Since no working examples and guidance are provided, one of ordinary skill in the art would have to speculate what reagents to use; what photometric units are required; what are the requirements for the reaction container; what peripherals are required for the photometric unit; and what are the selectivity and sensitivity of the measurement of the ion concentration based on color reaction.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that the instant application does not provide guidance as to the measurement of ion concentration based on color reaction, use of the invention would require undue experimentation and so is not enabled. 

Claims 14 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As rejected above, regarding the 112(a) scope of enablement, the scope of the claims cover concentration of coexisting ions contained in the sample measured based on a color of a reaction of the sample. However, the instant specification does not provide proper written description for measuring the concentration of coexisting ions in the sample based on the color reaction. As discussed previously, it requires addition of a reagent 16 into the sample in the reaction container 241 to generate the color reaction, and subsequently the concentration of the ions is measured by the photometric unit 242 (Fig.2).  Applicant only provided a general concept, and has not provided proper written description on how the color reaction method measures the concentration of the coexisting ions. The instant specification provides no working examples and provides no guidance regarding the types of reagents for different types of coexisting interfering ions and the photometric unit for measuring the ion concentration based on the generated color reaction in the reaction container 241. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the broadly claimed invention. Claims 23-25 are rejected because they directly or indirectly depend on the independent claim 14, and do not correct the deficiencies with regards to the measurement of the ion concentration based on color reaction. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a computer coupled to the first ion selection electrode, the computer is configured to: …, obtain a concentration of coexisting ions contained in the sample measured based on a color of a reaction of the sample without using the first ion selection electrode, calculate a ratio of the coexisting ions detected by the first ion selection electrode among those contained in the sample as a selection coefficient for the coexisting ions of the first ion selection electrode”. It is unclear how the computer is configured to obtain a concentration of coexisting ions measured based on a color of a reaction of the sample without using the first ion selection electrode since the computer is only coupled to the first ion selection electrode while concentration of coexisting ions is measured based on color reaction without using the first ion selection electrode. Furthermore, it is unclear what is actually used to measure the concentration of the coexisting ions since it is measured based on a color reaction without using the first ion selection electrode in the above second limitation, and is also detected by the first ion selection electrode in the above third limitation. Therefore, the scope of the claim 14 is indefinite. Claims 23-25 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 14. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 16-21, filed October 31, 2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered. All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection are moot as they do not pertain to the current grounds of rejection for claims 14 and 23-25 under 35 U.S.C. § 112(a) and 112(b) rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795